ORDER
The petition filed in this Court by the Mobile County Probate Judge on February 9, 2015, in substance is a request for an advisory opinion. Section 12-2-10, Ala. Code 1975, authorizes this Court to address requests for advisory opinions from only the Governor or the Legislature. See Opinion of the Justices No. 199, 286 Ala. 156, 158, 238 So.2d 326, 327 (1970). Because this Court is not authorized to address this petition, the petition is dismissed.
PETITION DISMISSED.
STUART, MAIN, WISE, and BRYAN, JJ., concur.
BOLIN, MURDOCK, and SHAW, JJ., concur specially.
PARKER, J., concurs in the result.
MOORE, C.J., recuses himself.